Citation Nr: 0806894	
Decision Date: 02/28/08    Archive Date: 03/06/08

DOCKET NO.  04-26 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for left knee degenerative joint disease and residuals of a 
gunshot wound with a history of synovitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel





INTRODUCTION

The veteran served on active duty from October 1966 to 
October 1969.    

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from June 2002 and April 2003 rating decisions by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Denver, Colorado, that denied an increased rating.  

In February 2007, the Board remanded this appeal for further 
development.  That development having now been completed, the 
issue of an increased disability rating is again before the 
Board.  

In the appellant's February 2008 post-remand brief, his 
representative asserts that the veteran's claim is supported 
by the sworn testimony as contained within the hearing 
transcript for the hearing conducted on appeal.  In his May 
2004 substantive appeal, the veteran indicated that he did 
not want a hearing before the Board.  The Veterans Appeals 
Control and Locator System (VACOLS) contains no record of a 
hearing having been scheduled or held nor does it contain a 
hearing transcript for this appeal.  The claims folder also 
contains no transcript of a hearing and no indication that a 
hearing was requested, scheduled, or held.  The Board 
concludes that the statement was a misstatement and will 
decide the appeal on the basis of the evidence in the claims 
folder, which contains no hearing transcript.  


FINDINGS OF FACT

1.  The veteran's scar is 6 cm in length and nontender, 
oblique across the medial joint space with no ulceration, 
depression or elevation of the scar, and there is no 
adherence to underlying soft tissue. 

2.  For the entire rating period, the veteran's service-
connected left knee disability is manifested by flexion no 
less than 100 degrees and extension no less than zero 
degrees; it is not manifested by ankylosis, impairment of the 
tibia and fibula, dislocated semilunar cartilage, 
hyperextension, symptoms of a surgery to remove semilunar 
cartilage, recurrent subluxation, or lateral instability.  

3.  Prior to February 13, 2007, the veteran was unable to 
run, but he could walk on flat surfaces and lightly jog three 
times per week; he was not absent from work at all due to his 
left knee disability; he experienced discomfort and stiffness 
with cold and damp weather; and he treated his disability 
with occasional Ibuprofen.  

4.  From February 13, 2007, the veteran had difficulty if he 
would stand for more than 10 minutes, sit for more than 15 to 
20 minutes, or walk more than one-fourth of a mile; he could 
no longer run, lift weights, or recreate; he wrapped his knee 
and walked with a cane; and after repetitive, resisted 
testing, experienced 10 fewer degrees of extension.  


CONCLUSIONS OF LAW

1.  Prior to February 13, 2007, the criteria for a disability 
rating in excess of 10 percent for left knee degenerative 
joint disease and residuals of a gunshot wound with a history 
of synovitis have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. Part 4, §§ 3.321, 4.1, 4.2, 4.3, 4.7, 
4.45, 4.50, 4.71a (and Diagnostic Codes 5003, 5010, 5256-
5263), and 4. 118 (and Diagnostic Codes 7800-7805) (2007).  

2.  From February 13, 2007, forward, the criteria for a 
disability rating of 20 percent, and no higher, for left knee 
degenerative joint disease and residuals of a gunshot wound 
with a history of synovitis have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, §§ 3.321, 4.1, 
4.2, 4.3, 4.7, 4.45, 4.50, 4.71a (and Diagnostic Codes 5003, 
5010, 5256-5263), and 4. 118 (and Diagnostic Codes 7800-7805) 
(2007).  





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's symptoms have changed somewhat over the years 
and the rating decisions reflect those changes.  In 
April 1973, the RO granted service connection for the 
veteran's left knee disability and assigned a 10 percent 
disability rating under Diagnostic Code (DC) 5257 (other 
impairment of the knee), effective from March 13, 1973, for a 
disability named residuals of GSW of the left knee with 
synovitis of the left knee.  Although the disability rating 
was later (in a November 1974 rating decision) increased to 
20 percent, in an October 1977 rating decision, the RO 
decreased the disability rating under DC 5257 to 10 percent 
again, effective from January 1, 1978.  

X-ray evidence of March 2002 revealed that the veteran had 
arthritis in his left knee.  Thus, in a June 2002 rating 
decision, the RO denied the veteran's claim for an increased 
rating for his left knee disability, but changed the 
diagnostic code used to evaluate the disability.  The 
veteran's continuing 10 percent evaluation was assigned under 
DC 5260 (limitation of flexion) and the name of the 
disability was changed to degenerative joint disease, 
residuals of gunshot wound with history of synovitis, of the 
left knee.  

In the April 2003 rating decision, the RO again continued the 
veteran's 10 percent disability rating and again changed the 
diagnostic code under which the disability was evaluated and 
the name of the disability.  The RO determined that a 
10 percent rating should be continued under DC 5010 
(arthritis due to trauma) and the name of the disability was 
changed to left knee degenerative joint disease, residuals of 
a gunshot wound with a history of synovitis (formerly shown 
under 5260).  As discussed below in section I.B., changing 
the diagnostic code from DC 5260 to DC 5010 accurately 
reflects the current manifestations of the veteran's 
disability.  



I.  Increased rating claim

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (38 C.F.R., Part 4), 
which represents the average impairment in earning capacity 
resulting from injuries incurred in military service and the 
residual conditions in civil occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.321(a), 4.1.  Generally, an evaluation 
of the extent of impairment requires consideration of the 
whole recorded history (38 C.F.R. §§ 4.1, 4.2), but when, as 
here, service connection has been in effect for many years, 
the primary concern for the Board is the current level of 
disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
Yet, the relevant temporal focus for adjudicating an 
increased rating claim is on the evidence establishing the 
state of the disability from the time period one year before 
the claim was filed until a final decision is issued.  Hart 
v. Mansfield, 21 Vet. App. 505, 509-510 (2007).  Thus, staged 
ratings may be assigned if the severity of the disability 
changes during the relevant rating period.  Here, as 
discussed below, the record reflects that the veteran's 
disability remained constant with respect to the applicable 
schedular criteria.  Yet, the February 2007 emergency room 
(ER) report and March 2007 C&P examination report revealed 
that the veteran's functional impairment had increased 
sufficiently to warrant an increase from that time.  Thus, 
staged ratings are appropriate here for the periods prior to 
February 13, 2007, and from that date forward.  

The veteran's knee disability can be evaluated under the 
criteria for scars, musculoskeletal disabilities of the knee, 
and arthritis.  Moreover, because there is a disability 
involving a joint, the criteria of 38 C.F.R. § 4.45, 4.50, 
and DeLuca v. Brown, 8 Vet. App. 202 (1995), also must be 
considered.  All of these criteria, as well as the reasonable 
doubt doctrine, will be discussed in turn to determine 
whether a disability rating in excess of 10 percent should be 
assigned.  And since the veteran is seeking an increase 
through the assignment of a separate rating, even those 
diagnostic codes that authorize ratings no higher than 
10 percent will be evaluated.  



A.  Criteria for evaluating scars

The March 2007 C&P examiner found that the veteran has a 
well-healed surgical scar of the left knee that is 6 cm in 
length and nontender, oblique across the medial joint space.  
There is no ulceration, depression, or elevation of the scar, 
and there is no adherence to underlying soft tissue.  
Findings were consistent on earlier VA examinations in March 
2003 and April 2002.

Scars can be evaluated under six diagnostic codes.  See 
38 C.F.R. § 4.118, DCs 7800 to 7805.   Diagnostic Code 7800 
is not relevant here because the veteran's scar is not of the 
head, face, or neck.  Since Diagnostic Codes 7801 and 7802 do 
not provide a compensable rating unless the scar is at least 
39 square centimeters, no rating for a scar is available 
under that criteria.  The scar is neither unstable nor 
painful on examination, so no increased rating is available 
under DCs 7803 (criteria for unstable superficial scars) and 
7804 (criteria for superficial scars painful on examination).  
See 38 C.F.R. § 4.118 (Note (1) following DC 7803 defines an 
unstable scar as one where, for any reason, there is a 
frequent loss of covering of skin over the scar).  Finally, 
since there were no findings that the scar limits the 
function of the knee, no rating is available under DC 7805.  
No increased or separate rating is thus available under the 
applicable criteria for rating scars.  

B.  Criteria for evaluating musculoskeletal disorders of the 
knee

Several diagnostic codes can be applicable in a rating 
evaluation for knee disabilities.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5256 through 5263.  Some diagnostic codes 
are not relevant here, however, because there is no evidence 
of ankylosis (DC 5256), impairment of the tibia and fibula 
(DC 5262), dislocated semilunar cartilage (DC 5258), or 
hyperextension of the knee (DC 5263 governing genu 
recurvatum).  Although the veteran had surgery on his knee at 
some unidentified time, no examiners have indicated that the 
veteran's symptoms are symptomatic of a surgery to remove 
semilunar cartilage, so DC 5259 also does not provide 
criteria to warrant an increased rating on this record.  

The range of motion criteria are found in Diagnostic Codes 
5260 (limitation of flexion) and 5261 (limitation of 
extension).  A rating of 0 percent is assigned for flexion of 
the knee that is limited to 60 degrees as well as for 
extension of the knee that is limited to 5 degrees.  A rating 
of 10 percent is assigned for flexion of the knee that is 
limited to 45 degrees as well as for extension of the knee 
that is limited to 10 degrees.  A rating of 20 percent is 
assigned for flexion of the knee that is limited to 30 
degrees as well as for extension of the knee that is limited 
to 15 degrees.  Higher ratings are available for even greater 
limited range of motion measurements.  The various examiners 
have not found the veteran's range of motion to be so 
limited.  See March 2007 C&P examination (flexion of 100 
degrees, extension of zero degrees); March 2003 C&P 
examination (flexion of 110 degrees, extension of zero 
degrees); April 2002 C&P examination (flexion of 110 degrees, 
extension of zero degrees).  (Although the most recent C&P 
examination revealed greater limitation of extension upon 
repetitive, resisted extension, those findings will be 
discussed in the functional limitation discussion in section 
I.D., below.)  No increased rating is warranted on the basis 
of these range of motion measurements.  

Finally, Diagnostic Code 5257 provides three ratings for 
other impairment of the knee involving recurrent subluxation 
or lateral instability.  The record contains no evidence at 
all that the veteran's disability has ever produced a 
dislocated knee, let alone recurring subluxation.  And while 
the veteran has complained on occasion that his knee buckles 
when walking, no examiner has made a finding of knee 
instability.  To the contrary, three examiners have found 
there is no instability of his left knee.  March 2007 C&P 
exam (no gross evidence of instability of the knee); 
March 2003 C&P exam (medial and lateral collateral ligaments 
intact with no laxity); April 2002 C&P exam (lateral 
collateral ligaments are stable).   

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same and in so doing, the 
Board may accept some medical evidence and reject other 
evidence.  Evans v. West, 12 Vet. App. 22, 30 (1998).  A lay 
person is competent to testify about symptomatology where the 
determinative issue is not medical in nature.  Falzone v. 
Brown, 8 Vet. App. 398, 405-406 (1995) (lay statements about 
a person's own observable condition or pain are competent 
evidence); Layno v. Brown, 6 Vet. App. 465, 469-470 (1994) 
(lay testimony is competent when it regards features or 
symptoms of injury or illness).  But after having complained 
of his symptoms to three medical professionals, none of them 
confirmed that what he described constituted lateral 
instability of the knee.  Thus, the Board finds that the 
evidence by the medical professionals finding that there is 
no lateral instability of the veteran's left knee is accorded 
more weight than the veteran's lay description that his knee 
sometimes buckles.  The record thus shows that there is 
neither recurring subluxation nor lateral instability of the 
veteran's left knee, so no separate or increased rating is 
available using the criteria under DC 5257.  See VAOPGCPREC 
23-97 (July 1, 1997) and VAOPGCPREC 9-98 (Aug. 14, 1998).

In sum, when all relevant criteria for evaluating the 
musculoskeletal disorders of the knee are applied against the 
evidence in the record, no increased rating is warranted.  

C.  Criteria for evaluating arthritis 

As discussed above, the veteran's current 10 percent 
disability rating was assigned under the criteria for 
Diagnostic Code 5010, which governs arthritis due to trauma, 
substantiated by X-ray findings.  38 C.F.R. § 4.71a (acute, 
subacute, or chronic diseases of the musculoskeletal system).  
The rating schedule provides that arthritis due to trauma 
should be rated under the criteria for degenerative arthritis 
found in  DC 5003.  Ibid.  Under Diagnostic Code 5003, when 
the limitation of motion for the specific joint is non-
compensable under the schedules for the musculoskeletal 
system, and X-rays establish the existence of arthritis, a 
rating of 10 percent can be applied for each major joint 
affected by limitation of motion, to be combined with, not 
added to, other compensable ratings.  A knee is considered a 
major joint for purposes of applying ratings for arthritis.  
38 C.F.R. § 4.45(f).  

There is no controversy that arthritis of the left knee has 
been established by X-ray evidence.  But as discussed in 
section I.B., above, the record shows that the measurements 
for the veteran's flexion and extension of the left knee did 
not establish a limitation that would warrant the assignment 
of a 0 percent disability rating under Diagnostic Codes 5260 
and 5261.  Thus, the limitation of motion for the left knee 
is non-compensable under the schedules for the 
musculoskeletal system.  Diagnostic Code 5003 thus provides 
that a 10 percent rating should be assigned to the knee 
(because it is a major joint).  And, the RO, in fact, 
assigned a 10 percent rating under DC 5010.  

A rating higher than 10 percent for arthritis due to trauma 
is available if application of the limitation of motion 
criteria of DCs 5260 or 5261 yields a rating higher than 
10 percent.  Since a non-compensable rating results from 
application of that criteria to the evidence of record, no 
rating higher than 10 percent is available under the 
schedular rating criteria of DC 5010.  

D.  Criteria for evaluating functional limitation 

A disability of the musculoskeletal system is primarily the 
inability, due to damage, to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination, and endurance.  38 C.F.R. § 4.40.  Thus, 
functional loss due to fatigability, incoordination, 
endurance, weakness, and pain must be considered in 
evaluating a disability because a part which becomes painful 
on use must be regarded as seriously disabled.  38 C.F.R. 
§§ 4.40, 4.45; see also DeLuca v. Brown, 8 Vet. App. 202 
(1995) (disability ratings should reflect the veteran's 
functional loss due to fatigability, incoordination, 
endurance, weakness, and pain).  Yet, the rating schedule 
does not provide a separate rating for pain.  Spurgeon v. 
Brown, 10 Vet. App. 194 (1997).  Rather, the regulations 
provide for an increased rating upon evidence of reduced 
functionality due to pain, fatigability, incoordination, lack 
of endurance, and weakness.  And the rating should also 
reflect the condition of the veteran during flare-ups.  
DeLuca v. Brown, supra.  

Here, there is evidence of functional impairment as of the 
February 2007 emergency room visit.  The veteran went to an 
emergency room (ER) complaining that his knee had become more 
painful.  The ER examiner found that there was mild edema, 
crepitus, and diffuse pain in weight bearing, which was 
better when the veteran's leg was straight.  Although no 
range of motion findings were made and no functional 
limitations were noted, the veteran was advised to obtain a 
cane or brace and see his primary care physician for 
treatment.  The veteran received a cane and instructions on 
its use a few days later.  

One month later, the March 2007 C&P examiner found that the 
veteran experienced daily pain and functional limitation, 
without any periods of flare-ups.  He recorded that the 
veteran had difficulty if he would stand more than 10 
minutes, sit for more than 15 to 20 minutes, go up or down 
stairs, or walk more than one-fourth of a mile.  The veteran 
could no longer run, lift weights, or recreate.  And he 
wrapped his knee and walked with a cane, revealing a gait 
that favored the left side.   

Yet, the examiner determined that the veteran's pain did not 
significantly limit his functional activities.  Rather, he 
noted that the veteran experienced easy fatigability and mild 
incoordination.  In particular, the examiner determined that 
upon repetitive, resisted testing of flexion, the veteran 
experienced mildly increased pain but no additional limited 
motion.  But on such testing of extension, the veteran  
experienced increased pain and approximately 10 degrees less 
extension.  This objective testing of limited extension due 
to fatigue, along with the assistive aids in walking, and the 
veteran's reports of his functional limitations, approximates 
the criteria for the assignment of a 20 percent rating under 
Diagnostic Code 5261, and no higher.  See 38 C.F.R. §§ 4.7, 
4.40, 4.45.  And given that the ER examiner prescribed a 
walking aid one month before that March C&P examination, the 
increased rating should be effective from the February 13, 
2007 emergency room report.  

No rating higher than 20 percent is warranted from February 
13, 2007, forward.  Since he has now retired, data on the 
veteran's occupational limitations is not possible.  The 
record shows that notwithstanding the veteran's 
incoordination and fatigability, he was able to perform the 
daily activities of living.  He independently fed, dressed, 
and cared for himself.  And while his standing, walking, and 
sitting have become more difficult because he must change 
positions, he was still able to perform those functions 
regularly.  As for limitation due to pain, the record shows 
that the veteran's knee pain is managed by taking Ibuprofen 
and by using ice to reduce temporary swelling.  Without 
evidence of more severe restrictions on his daily living, no 
rating higher than 20 percent is warranted under Diagnostic 
Code 5261 for loss of extension of the knee.  Nor is a 
separate rating warranted under Diagnostic Code 5260 for 
limitation of flexion of the knee.  See VAOPGCPREC 9-2004.  
At worst, flexion of the left knee was limited to 80 degrees 
on repeated motion in March 2003.  Flexion was to 100 degrees 
in March 2007.  See VA examination reports dated March 5, 
2003, and March 27, 2007.  This does not meet or more nearly 
approximate the criteria for even a 0 percent rating under 
Diagnostic Code 5260.

Further, an increased rating is not warranted prior to the 
February 2007 emergency room visit.  No examiner prior to 
February 2007 made findings of increased limitation of motion 
due to fatigue.  To the contrary, although the veteran 
reported that he could not run any more, the April 2002 C&P 
examiner found there was no weakness, fatigue, or 
incoordination.  Both the April 2002 and March 2003 C&P 
examiners noted that the veteran did not miss any days of 
work due to his knee disability.  At the March 2003 C&P exam, 
the veteran reported that he had increased discomfort and 
stiffness with cold and damp weather and with going up and 
down stairs.  Also, with overuse, he noticed swelling.  But 
he did not report any activities that he was no longer 
engaging in.  Indeed, he said he could walk on flat surfaces 
with very little problem.  And at the June 2003 visit with 
his primary care physician, he reported that he was able to 
walk on straight surfaces and lightly jog three times per 
week.  Also, for more than three years, from September 2003 
until February 2007, the veteran did not seek treatment for 
his knee.  Prior to February 2007, the veteran took Ibuprofen 
no more than 3 days per week.  This evidence demonstrated 
that the veteran some discomfort from his disability, but no 
more than very mild functional impairment.  The Board 
therefore finds that the 10 percent rating for arthritis due 
to trauma that has already been assigned adequately 
compensates the veteran for his functional limitation before 
the February 2007 emergency room visit.  

E.  Reasonable doubt 

When there is an approximate balance of positive and negative 
evidence about a claim, reasonable doubt should be resolved 
in the claimant's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§§ 3.102, 4.3.  In addition, where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  Here, there is very little evidence in favor of an 
increased rating with respect to the schedular criteria. 

As for the functional impairment criteria, the evidence 
obtained from the veteran's treatment at the February 2007 
emergency room, from the March 2007 C&P examination, and from 
his statements was sufficient to warrant an increase to 20 
percent under Diagnostic Code 5261 from the time of the 
February 2007 treatment.  But there is very little  evidence 
before that date of functional limitation (other than the 
inability to run) and no evidence after that date that would 
warrant a rating higher than the increased rating granted 
herein.  When the evidence against the claim is much greater 
than that in favor, the reasonable doubt doctrine is not 
applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990) 
(benefit of the doubt rule inapplicable when the 
preponderance of the evidence is against the claim).  


II.  Duties to notify and to assist

VA has certain duties to notify and to assist claimants 
concerning the information and evidence needed to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103 
and 5103A (West 2002 & Supp. 2007); 38 C.F.R. § 3.159. VA 
must notify the claimant (and his or her representative, if 
any) of any information and evidence not of record: (1) that 
is necessary to substantiate the claim; (2) that VA will seek 
to provide; and (3) that the claimant is expected to provide, 
and (4) VA must ask the claimant to provide VA with any 
evidence in his or her possession that pertains to the claim.  
38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Notice should be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).    

In addition, for an increased-compensation claim, VA must 
notify the claimant that, to substantiate a claim, the 
claimant must provide, or ask VA to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, No. 05-0355, 2008 WL 239951 (Ct. Vet. App. January 30, 
2008).  Further, if the diagnostic code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life (such as a 
specific measurement or test result), VA must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation-e.g.,  competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Vazquez-Flores, slip op. at 5-6. 

The RO's February 2003 letter describing the evidence needed 
to support the veteran's claim was timely mailed before the 
April 2003 rating decision.  It described the evidence 
necessary to substantiate a claim for increased rating, 
identified what evidence VA was collecting, and requested the 
veteran to send in medical treatment evidence.  That letter 
did not invite the veteran to send VA whatever evidence he 
had "in his possession" pertaining to his claim nor did it 
provide the veteran with notice with the specificity as 
required by Vazquez-Flores.  

Although the veteran has not raised any notice issues, the 
failure to provide complete, timely notice to the veteran 
raises a presumption of prejudice, so that VA has the burden 
to establish that the veteran was not, in fact, prejudiced by 
the inadequate notice.  Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).  The February 2003 letter advised him that 
if there were additional records, he could send them directly 
to VA, or ask VA to help get them for him.  In addition, the 
letter invited him to send the information describing the 
evidence or the evidence itself to the address provided.  
These statements adequately notified the veteran that he 
could send evidence in his possession to VA to support his 
claim, so he was not prejudiced by VA's failure to use the 
phrase "evidence in his possession."  

As for notice of the evidence necessary to support a 
disability rating, the Board notes that this is the fifth 
claim for an increased rating that the veteran has submitted 
with respect to his left knee disability.  As a result, he 
had some familiarity with how VA rates disabilities.  Indeed, 
in the claim at issue here, the veteran merely asked that he 
be scheduled for a new examination because his disability 
condition had worsened.  That document reflects the veteran's 
actual knowledge that VA rates disability claims by 
evaluating the information obtained in a C&P examination to 
decide the appropriate rating.  

In any event, even though the February 2003 notice letter was 
flawed, the veteran had a meaningful opportunity to 
participate in the processing of his claim.  Overton v. 
Nicholson, 20 Vet. App. 427, 439-444 (2006) (failure to 
provide timely notice is harmless if the claimant had a 
meaningful opportunity to participate in the processing of 
the claim).  After his claim was denied on the basis of a 
March 2003 examination, he asked that a new examination be 
scheduled because his condition had worsened during the 
pendency of the appeal.  The Board granted that request and 
another C&P examination was conducted.  Thus, all of the 
medical evidence needed was obtained.  And at both of those 
examinations, the veteran was asked about the impact of his 
disability upon his daily life and job.  The veteran provided 
evidence in response to those questions by the C&P examiners, 
which resulted in a grant of an increased rating in this 
appeal.  Since VA obtained what medical treatment records 
there were with respect to this disability, the record 
included the evidence necessary to support an increased 
rating.  Thus, the veteran was not prejudiced by the flaws in 
the February 2003 letter.  

VA also has a duty to assist a claimant in obtaining evidence 
to substantiate his or her claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  VA met its duty to assist the veteran by 
retrieving his claims folder (which contained his service 
medical records), by obtaining his VA medical treatment 
records, and by conducting two C&P examinations.  There are 
no outstanding requests for assistance.  


ORDER

A disability rating in excess of 10 percent prior to 
February 13, 2007, for left knee degenerative joint disease 
and residuals of a gunshot wound with a history of synovitis 
is denied.  

A disability rating of 20 percent, and no higher, from 
February 13, 2007, for left knee degenerative joint disease 
and residuals of a gunshot wound with a history of synovitis 
is granted, subject to the regulations governing the payment 
of VA monetary benefits.    



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


